 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
     THE ESTATE OF CASIMERO CASILLAS,                    Case No. 1:16-cv-01042-AWI-SAB
10   et al.,
                                                         ORDER GRANTING APPLICATION FOR
11                  Plaintiffs,                          APPOINTMENT OF GUARDIAN AD
                                                         LITEM FOR MINOR PLAINTIFF ALANI
12           v.                                          CASILLAS

13   CITY OF FRESNO, et al.,                             (ECF No. 41)

14                  Defendants.

15

16          On July 19, 2016, Plaintiffs filed the instant action for damages relating to a shooting

17 death of Casimero Casillas by an officer of the Fresno Police Department. (ECF No. 1.) In the

18 first amended complaint filed September 16, 2016 (ECF No. 5), and in a declaration filed on

19 January 11, 2019 (ECF No. 28), it was represented to the Court that Plaintiff Cheryl Casillas is
20 the court-appointed guardian ad litem for minor Plaintiff Alani Casillas. On January 14, 2019,

21 the Court issued an order requiring Plaintiff Alani Casillas to file evidence of such court

22 appointment, or file a motion for an appointment of a guardian ad litem, as required by Local

23 Rule 202. (ECF No. 36.)

24          On January 15, 2019, Plaintiff Alani Casillas filed an application for appointment of

25 Cheryl Casillas as guardian ad litem for minor Plaintiff Alani Casillas. (ECF No. 41.) The Court

26 notes the filing of the instant application signifies that Cheryl Casillas was not in fact the court-
27 appointed guardian ad litem as represented to the Court in the previous filings. (ECF Nos. 1, 5.)

28 The Court admonishes Plaintiff’s counsel for making inaccurate representations the Court, and


                                                     1
 1 advises counsel to comply with the Local Rules of this district.

 2          Pursuant to Federal Rule of Civil Procedure 17, a representative of a minor may sue or

 3 defend on the minor’s behalf. Fed. R. Civ. P. 17(c). This requires the Court to take whatever

 4 measures it deems appropriate to protect the interests of the individual during the litigation.

 5 United States v. 30.64 Acres of Land, More or Less, Situated in Klickitat Cty., State of Wash.,

 6 795 F.2d 796, 805 (9th Cir. 1986). The appointment of the guardian ad litem is more than a

 7 mere formality. Id. “A guardian ad litem is authorized to act on behalf of his ward and may

 8 make all appropriate decisions in the course of specific litigation.” Id. “A guardian ad litem

 9 need not possess any special qualifications,” but must “be truly dedicated to the best interests of

10 the person on whose behalf he seeks to litigate.”          AT&T Mobility, LLC v. Yeager, 143

11 F.Supp.3d 1042, 1053-54 (E.D. Cal. 2015) (citations omitted). The guardian ad litem cannot

12 face an impermissible conflict of interest with the ward and courts consider the candidate’s

13 “experience, objectivity, and expertise,” along with the previous relationship with the ward. 143

14 F.Supp.3d at 1054 (citations omitted).

15          “[W]hen a parent brings an action on behalf of a child, and it is evident that the interests

16 of each are the same, no need exists for someone other than the parent to represent the child’s

17 interests under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub

18 nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir. 2000). While a parent is generally appointed

19 as a guardian ad litem, there are situations where the best interests of the minor and the interests
20 of the parent conflict. Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWINEW, 2007

21 WL 1390672, at *2 (E.D. Cal. May 9, 2007). Therefore, a parent is not entitled as a matter of

22 right to act as guardian ad litem for the child. Id.

23          The Court has considered the application of Cheryl Casillas for appointment as guardian

24 ad litem for Alani Casillas. Cheryl Casillas is a party to the instant action, suing individually,

25 and as successor in interest to the estate of the deceased, Casimero Casillas. Cheryl Casillas is

26 the natural mother of the minor Plaintiff Alani Casillas, and the Court does not find any apparent
27 conflict of interest or other factors that demonstrate such appointment is not in the best interests

28 of the minor.


                                                      2
 1          Accordingly, IT IS HEREBY ORDERED that Cheryl Casillas is appointed as guardian

 2 ad litem for Alani Casillas, her natural minor daughter.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     January 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
